Citation Nr: 1713474	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  09-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  

(The Veteran's claim of entitlement to service connection for headaches, to include as secondary to a service-connected disability, was the subject of a separate hearing before a different VLJ; as such, the issue must be addressed in a separate Board decision.  See BVA Directive 8430, § 14(c)(4)).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2016 videoconference hearing, and transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in September 2011 and August 2016 for additional development; as such development has now been completed, the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough; a high disability rating in itself is recognition of impairment that makes it difficult to obtain and keep employment.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for renal insufficiency associated with diabetes mellitus type II (rated as 60 percent disabling from March 19, 2007), internal derangement of the left knee with arthritis (rated as 20 percent disabling from July 27, 1968), diabetes mellitus type II (rated as 20 percent disabling from June 8, 2004), peripheral neuropathy of the bilateral upper extremities associated with diabetes mellitus type II (each rated as 20 percent disabling from February 13, 2012), chloracne (rated as 10 percent disabling from November 6, 1998), chloracne scars (each rated as 10 percent disabling from August 30, 2002), left knee scar (rated as 10 percent disabling from March 23, 2007), peripheral neuropathy of the bilateral lower extremities (each rated as 10 percent disabling from May 18, 2007), bilateral tinea pedis (rated as noncompensable from June 23, 2000), and hypertension associated with diabetes mellitus type II (rated as noncompensable from June 8, 2004).  

The Veteran filed his claim of entitlement to a TDIU rating in September 2009; based upon his combined disability rating, he meets the schedular criteria for a TDIU rating for the entire period on appeal.  See 38 C.F.R. § 4.16(a).  

Turning to the relevant evidence of record, upon VA diabetes examination in July 2007, the Veteran reported that he was retired from his usual occupation as a machinist supervisor since approximately 2002, when his company moved out of the area and he took an early retirement based upon his eligibility after working there for 33 years.  The examiner noted that the Veteran was not currently employed, however, it was also noted that the Veteran's diabetes did not result in functional effects on his usual daily activities or his ability to perform strenuous activities.  

In his January 2012 VA Form 9 substantive appeal, the Veteran reported that his last employment was with Ingersoll-Rand in 2002, when he was terminated.  Additionally, he stated that he was advised by a VA physician in 2004 not to seek employment based upon his PTSD and diabetes mellitus type II.  

In his February 2012 formal TDIU application, the Veteran did not specify what service-connected disability prevented him from securing or following any substantially gainful occupation; rather, he simply referenced the November 2009 RO decision which first denied his TDIU claim.  He further reported that his disability first affected full-time employment in January 1968, that he last worked full-time in January 2000, and that he became too disabled to work in January 2004.  He listed his last employer as Ingersoll-Rand, where he worked until January 2000 as a machinist, and stated he did not leave that position because of his disability.  He noted that he had tried to obtain employment since he became too disabled to work, but did not provide any details regarding prospective employers.  The Veteran reported an educational history including four years of high school, without any additional education or training before or after he became too disabled to work.  Finally, in the "Remarks" section of his TDIU application, the Veteran reported that he consulted with a VA physician in 2004, who suggested that the Veteran not seek employment due to his service-connected conditions, including diabetes mellitus type II.  

Upon VA examinations in February 2012, a VA examiner noted the Veteran's various conditions, including mild degenerative changes of the lumbar spine, mild sensory diabetic peripheral neuropathy of the bilateral upper extremities, uncomplicated non-migrainous type headaches, and left knee DJD, did not result in functional impact on the Veteran's ability to work.  

VA treatment records from July 2014, January 2015, and March 2016 document that the Veteran's renal dysfunction was improved; additionally, he cancelled all future appointments and did not want to pursue ongoing treatment for chronic kidney disease (CKD).  VA occupational therapy treatment records from July 2015 document the Veteran's report that he had gone back to most of his normal activities, including driving and mowing the grass, and helping a neighbor to care for her large lawn and garden.  The therapist noted that the Veteran displayed essentially modified independence in activities of daily living (ADLs), including with use of his right upper extremity, although the Veteran reported ongoing difficulty holding objects with his right hand and tingling.  

At the February 2016 Board videoconference hearing, the Veteran reported that he had not worked since around 2000, when his company moved to Texas; he stated that he continued to do yard work and mow the lawn, but that had not worked for any company since that time.  Regarding his various service-connected disabilities, the Veteran reported that his renal dysfunction resulted in an increased urge to urinate which would come on quickly, without warning.  His left knee would occasionally give out and required the occasional use a cane.  His diabetes mellitus type II required prescription medication and insulin injections to control his blood sugar level.  His bilateral upper and lower peripheral neuropathy resulted in swelling, numbness, and tingling in his extremities.  His chloracne continued to result in sores on his lefts, arms, head, and abdomen which would itch or become sore and last anywhere from three months to three years, but did not affect his work.  His hypertension required the use of medication for control of his blood pressure.  Overall, the Veteran testified that his most severe problems were his renal dysfunction, diabetes mellitus type II, and peripheral neuropathy.  

Following a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a TDIU rating for the entire period on appeal.  

The Veteran has consistently reported that he last worked as a machinist in January 2000, when his position was eliminated in conjunction with a company move; notably, he has reported that he did not stop working at that time due to service-connected disability; rather, he took an early retirement based upon his eligibility from over thirty years of work at the company.  Additionally, the Veteran has reported on several occasions that he was advised by a VA physician in 2004 not to seek employment due to his service-connected conditions, including diabetes mellitus type II.  Notably, while VA treatment records document that the Veteran sought diabetes-related treatment in 2004, there is no indication that his treating VA physician advised him to stop working or to refrain from seeking employment due to his diabetes mellitus type II or another service-connected disability.  As such, the Veteran's statements in this regard are afforded little probative value, given their inconsistency with the additional evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Moreover, it is highly probative that upon multiple VA examinations throughout the appeal period, while some functional impairment was documented due to the Veteran's various service-connected disabilities, no VA examiner found that the Veteran was completely precluded from securing or following a substantially gainful occupation as a result of his service-connected disabilities, either individually or in combination.  Additionally, although the evidence of record regarding the Veteran's most severely rated disability, renal dysfunction, is sparse, the Board finds it probative that VA treatment records document that his renal dysfunction had improved during the appeal period.  Thus, while his 60 percent disability rating for renal dysfunction is of itself evidence of at least some functional impairment, there is no probative evidence that such condition precluded his ability to secure or follow a substantially gainful occupation at any time throughout the appeal period.  

The Board has also considered the Veteran's educational history, including four years of high school, and his employment history as a machinist and a supervisor, which indicates an ability to learn new skills that would assist him in obtaining various types of employment, even those required to accommodate the occupational impairment produced by his service-connected disabilities.  Additionally, the fact that the Veteran has experienced a period of unemployment since his retirement in 2000 is not sufficient to warrant a TDIU rating.  See Beaty, 6 Vet. App. at 538.  

Indeed, the preponderance of the evidence of record does not document that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU rating is denied.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


